DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 2, 4-20 are allowed. Due to the substantially structural differences between the Vincent prior art and the disclosed invention, it is deemed unreasonable or nonobvious for additional features including the snap-in cable entry components comprises a top plate having a first side and a second side, a plurality of legs extending from the first side and the second side of the top plate and a latch arm disposed between the plurality of legs on the first side and the second side of the top plate, or a first interconnection layer disposed on the base, and a second interconnection layer positioned over at least a portion of the first interconnection layer, wherein the second interconnection layer is disposed on a removable optical component riser that can be attached to the base at a plurality of locations, or the modular component being a hinge component that attaches to the receiving portion of the splice tray, when considered in view of the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883